Citation Nr: 1451416	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran had honorable active duty from May 1983 to March 10, 1991.  The remainder of his service, from March 11, 1991 to November 1993, resulted in the Veteran receiving a bad conduct charge.  The Board notes that the Veteran can only receive service connection for disability caused by his honorable service, which was prior to March 11, 1991.  

The Veteran's record indicates that he served in the Persian Gulf from December 1990 to May 1991.  In October 2008, the Veteran submitted a copy of a March 1991 letter from the Department of the Army indicating that he had been awarded the Combat Infantryman Badge (CIB) due to his service from January 17, 1991 to March 2, 1991.  It is unclear from the file whether the RO considered this letter to be valid proof that the Veteran had been awarded the CIB.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

The Board notes that there are numerous VA treatment records which diagnose both PTSD and depression.  The Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In March 2012 the Veteran submitted lay statements in support or his claim along with a waiver of RO review of these statements.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to his service in the Persian Gulf.  He reports that he was in a Bradley vehicle and it got caught in wire.  He stated that the rest of the task force continued onward and left them behind.  He reported that the Iraqi Army was firing at them as they were trying to cut the wire off of the wheels.  He stated that later when trying to catch up with his task force they received mortar rounds from the Iraqi Army.

The Veteran testified at his March 2012 hearing that he receives Social Security Administration (SSA) disability benefits.  Although at the hearing he attributed his SSA disability to HIV, at an October 2010 VA psychiatric examination the Veteran reported that psychiatric problems had interfered with his ability to work.  The medical records used by SSA in awarding the Veteran disability benefits are pertinent to the Veteran's claim.  Consequently the Veteran's claim must be remanded in order that the SSA records can be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

On remand the Veteran's updated VA treatment records should be obtained.  The Board notes that the most recent VA treatment record contained in the Veteran's electronic file is dated September 1, 2011.  

The Board notes that there is no indication that the Veteran was diagnosed with PTSD while on active duty.  Nevertheless, the Board notes that VA revised the applicable regulations in July 2010 to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304 (f) under certain circumstances.  The November 2011 statement of the case only included the prior version of 38 C.F.R. § 3.304.  The Veteran should be provided notice of the current liberalized PTSD regulations on remand.

On VA PTSD examination in October 2010, the examiner found that although it was plausible that the Veteran did have a fear of hostile military activity, this fear did not cause PTSD or any other mental disorder.  The Board notes that numerous subsequent VA treatment records in the Veteran's virtual electronic file indicate that the Veteran has PTSD.  When the Veteran's SSA disability records and updated VA treatment records have been obtained the Veteran should be provided a new VA examination and a new opinion should be obtained as to whether the Veteran now has any acquired psychiatric disorder, to include PTSD and depression, due to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice required under the Veterans Claims Assistance Act of 2000 (VCAA).  This notice should include the amended provisions of 38 C.F.R. § 3.304(f) pertaining to inservice stressors for a claim for entitlement to service connection for PTSD.  Additionally, the notice letter should provide the appellant another opportunity to provide sufficient information to allow for verification of the claimed stressors.  All information obtained from the Veteran should be included in the claims folder for future review. 

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be notified and accorded the opportunity to furnish such records directly to VA.
  
3.  Obtain copies of the Veteran's VA treatment records dated from September 2, 2011 to present and associate them with the record.  

4.  After Items 1 through 3 have been accomplished, afford the Veteran a psychiatric examination in order to determine whether the Veteran now experiences a psychiatric disorder, to include but not limited to depression and PTSD.      

If and only if it is determined that the Veteran currently has PTSD, the examiner should state whether it is at least as likely as not that such disorder is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

The examiner should express an opinion as to whether any found psychiatric disorder, other than PTSD, at least as likely as not began in or is related to the Veteran's honorable military service (prior to March 11, 1991). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Reasons and bases for all opinions should be provided.

5.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.  The SSOC should provide the Veteran the current version of 38 C.F.R. § 3.304 and should include review of all evidence obtained subsequent to the November 2011 statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



